
	

114 S3365 IS: To amend the Internal Revenue Code of 1986 to improve the treatment of pension and employee benefit plans maintained by tribal governments.
U.S. Senate
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3365
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2016
			Ms. Cantwell introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve the treatment of pension and employee benefit
			 plans maintained by tribal governments.
	
	
		1.Treatment of pension and employee benefit plans maintained by tribal governments
			(a)Amendments to the Internal Revenue Code of 1986
 (1)Qualified public safety employeeSection 72(t)(10)(B) of the Internal Revenue Code of 1986 (defining qualified public safety employee) is amended by—
 (A)striking or political subdivision of a State and inserting , political subdivision of a State, or Indian tribe; and (B)striking such State or political subdivision and inserting such State, political subdivision, or tribe.
 (2)Governmental planThe last sentence of section 414(d) of such Code (defining governmental plan) is amended to read as follows: The term governmental plan includes a plan established or maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40)), a subdivision of an Indian tribal government (determined in accordance with section 7871(d)), an agency, instrumentality, or subdivision of an Indian tribal government, or an entity established under Federal, State, or tribal law which is wholly owned or controlled by any of the foregoing..
 (3)Domestic relations orderSection 414(p)(1)(B)(ii) of such Code (defining domestic relations order) is amended by inserting or tribal after State. (4)Exempt governmental deferred compensation planSection 3121(v)(3) of such Code (defining governmental deferred compensation plan) is amended by inserting by an Indian tribal government or subdivision thereof, after political subdivision thereof,.
 (5)Grandfather of certain deferred compensation plansSection 457 of the Internal Revenue Code is amended by adding at the end the following new subsection:
					
 (h)Certain Tribal Government Plans GrandfatheredPlans established before the date of enactment of this subsection and maintained by an Indian tribal government (as defined in section 7701(a)(40)), a subdivision of an Indian tribal government (determined in accordance with section 7871(d)), an agency, instrumentality, or subdivision of an Indian tribal government, or an entity established under Federal, State, or tribal law which is wholly owned or controlled by any of the foregoing, in compliance with subsection (b) or (f) shall be treated as if established by an eligible employer under subsection (e)(1)(A)..
				(b)Amendments to the Employee Retirement Income Security Act of 1974
 (1)In generalThe last sentence of section 3(32) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(32)) is amended to read as follows: The term governmental plan includes a plan established or maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40) of the Internal Revenue Code of 1986), a subdivision of an Indian tribal government (determined in accordance with section 7871(d) of such Code), an agency, instrumentality, or subdivision of an Indian tribal government, or an entity established under Federal, State, or tribal law which is wholly owned or controlled by any of the foregoing..
 (2)Domestic relations orderSection 206(d)(3)(B)(ii)(II) of such Act (29 U.S.C. 1056(d)(3)(B)(ii)(II)) is amended by inserting or tribal after State. (3)Conforming amendments (A)Section 4021(b) of such Act (29 U.S.C. 1321(b)) is amended by striking or at the end of paragraph (12), by striking the period at the end of paragraph (13) and inserting ; or, and by inserting after paragraph (13) the following new paragraph:
						
 (14)established or maintained for its employees by an Indian tribal government (as defined in section 7701(a)(40) of the Internal Revenue Code of 1986), a subdivision of an Indian tribal government (determined in accordance with section 7871(d) of such Code), an agency, instrumentality, or subdivision of an Indian tribal government, or an entity established under Federal, State, or tribal law which is wholly owned or controlled by any of the foregoing..
 (B)Section 4021(b)(2) of such Act (29 U.S.C. 1321(b)(2)) is amended by striking , or which is described in the last sentence of section 3(32) and inserting a comma. (c)Effective dateThe amendments made by this section shall apply to years beginning after the date of the enactment of this Act.
			
